EXHIBIT 10.2




MUTUAL GENERAL RELEASE







THAT, Mister Goody, Inc., a Florida corporation (“Mister Goody”), its
affiliates, directors, officers, employees, related entities, successors or
assigns, for and in consideration of the sum of TEN DOLLARS ($10.00), or other
valuable considerations, received from or on behalf of Christopher Brainard, an
individual; First Market, LLC, a Florida Limited Liability Company (“First
Market”); and Brainard Ventures, LLC, a Florida Limited Liability Company
(“Brainard Ventures”), their affiliates, directors, Officers, employees, related
entities and/or their successors or assigns, the receipt of which is hereby
acknowledged;




THAT, First Market, its affiliates, directors, officers, employees, related
entities, successors or assigns, for and in consideration of the sum of TEN
DOLLARS ($10.00), or other valuable considerations, received from or on behalf
of Mister Goody, its affiliates, directors, Officers, employees, related
entities and/or their successors or assigns, the receipt of which is hereby
acknowledged;




THAT, Brainard Ventures, its affiliates, directors, officers, employees, related
entities, successors or assigns,, for and in consideration of the sum of TEN
DOLLARS ($10.00), or other valuable considerations, received from or on behalf
of Mister Goody, its affiliates, directors, Officers, employees, related
entities and/or their successors or assigns, the receipt of which is hereby
acknowledged;




THAT, Christopher Brainard, his heirs, successors or assigns, for and in
consideration of the sum of TEN DOLLARS ($10.00), or other valuable
considerations, received from or on behalf of Mister Goody, its affiliates,
directors, Officers, employees, related entities and/or their successors or
assigns, the receipt of which is hereby acknowledged;




HEREBY remise, release, acquit, satisfy, and forever discharge each other, of
and from all, and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, which said parties ever had, now have, or which
any personal representative, successor, heir or assign of said parties,
hereafter can, shall or may have, against each other, for, upon or by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
day of these presents.







See Signature Page Attached








1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto set our hand and seals this 27th day of
November 2013.




Signed, sealed and delivered in the presence of:







 

 

MISTER GOODY, INC.:

 

 

 

 

 

 

 

 

/s/ Holli Arberman

 

By:

/s/ Joel Arberman

Witness

 

 

Joel Arberman,

 

 

 

Authorized Agent of Mister Goody, Inc.

 

 

 

Date: November 27, 2013

 

 

 

 

 

 

and

 

 

 

 

 

 

FIRST MARKET, LLC:

 

 

 

 

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Witness

 

 

Christopher Brainard,

 

 

 

Authorized Agent of First Market, LLC

 

 

 

Date: November 27, 2013

 

 

 

 

 

 

BRAINARD VENTURES, LLC:

 

 

 

 

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Witness

 

 

Christopher Brainard,

 

 

 

Authorized Agent of Brainard Ventures, LLC

 

 

 

Date: November 27, 2013

 

 

 

 

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Witness

 

 

Christopher Brainard, individually




















2





